DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belgium Patent BE 1007705 A6 to Bosman (Bosman).

As to claim 1, Bosman discloses an assembly for the manufacture of an environmentally friendly potable liquid delivery system, comprising: a cooling tube (5) having a first end (at 8), a second end (at 7) and an annular bore (2) for retention of a potable material (water or fruit juice) that is liquid at room temperature and solid when cooled to or below the freezing point of the potable material; a base (10 at 8) affixed to a first end of the cooling tube for sealing the first end of the cooling tube; and a removable draw rod (6) approximately concentrically positioned within the annular bore of the cooling tube (see Figure 2).



As to claim 3, Bosman discloses a method for the manufacture of an environmentally friendly potable liquid delivery system, comprising: providing a cooling tube (5) having a first end (at 8), a second end (at 7) and an annular bore (2) for retention of a potable material (water or fruit juice) that is liquid at room temperature and is solid when cooled to or below the freezing point of the potable material, wherein a base (10 at 8) is affixed to a first end of the cooling tube for sealing the first end of the cooling tube; positioning a removable draw rod (6) approximately concentrically within the annular bore of the cooling tube (see Figure 2); inserting into the annular bore of the cooling tube in a room temperature environment a potable material that is liquid in the room temperature environment and is solid when cooled to or below the freezing point of the potable material; exposing the assembly to a cold environment that freezes the potable material; removing the assembly from the cold environment to the room temperature environment; removing the frozen potable material from the cooling tube by pulling on the draw rod; and removing the draw rod from the frozen potable material to form a potable liquid delivery system (see Figures 1-3; see also lines 77-82 of patent translation).



As to claim 5, Bosman discloses the potable material inserted into the annular bore of the cooling tube in the inserting step is water (see lines 77-79 of patent translation).

As to claim 6, Bosman discloses the potable material inserted into the annular bore of the cooling tube in the inserting step is selected from the group consisting of fruit juice, tea and coffee (see lines 93-94 of patent translation).

As to claim 7, Bosman discloses an environmentally friendly system for delivering a potable liquid to a user, comprising: a delivery tube (at 5) having a cylindrical wall (see line 100 of patent translation) that defines a cylindrical annulus (2) through which a potable liquid (water or fruit juice) can flow; and the cylindrical wall consisting essentially of a solid potable material that is liquid at room temperature, wherein the wall is formed at a temperature below the freezing point of the potable material (see Figures 1-3; see also lines 77-82 of patent translation).



As to claim 9, Bosman discloses the solid potable material is selected from the group consisting of frozen juice, frozen coffee and frozen tea (see lines 93-94 of patent translation).


Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Claim 1 recites “a first end” in line 6 which should be “the first end”.  Claim 3 recites “a first end” in line 6 which should be “the first end”.  Appropriate correction is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,947,378 to Rebotier; US Patent Application Publications 2001/0007345 to Moore and 2007/0137244 to Provencher; and Korean Patents KR 20070000163 and KR 20140120222 show potable liquid delivery devices having a cooing tube and an annular bore.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        02/18/2022